            Case 3:19-cv-05106-RBL Document 62 Filed 12/11/19 Page 1 of 5



1

2

3

4

5

6

7                                                                The Honorable Ronald B. Leighton

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9
     DANIEL MITCHELL, et al.,                                NO. 3:19-cv-5106
10
                               Plaintiffs,                   STIPULATED MOTION AND
11                                                           ORDER TO EXTEND
            v.                                               DEADLINE FOR
12                                                           DISCLOSURE OF EXPERT
     CHARLES ATKINS, et al.,                                 TESTIMONY
13
                               Defendants,                   NOTE FOR MOTION
14                                                           CALENDAR:
            and                                              DECEMBER 11, 2019
15
     SAFE SCHOOLS SAFE COMMUNITIES,
16
                               Intervenor-Defendant.
17

18                                            STIPULATION
19          All parties to this action, by and through the undersigned counsel, stipulate that the
20   deadline for disclosure of expert testimony should be extended from December 11, 2019, to
21   December 18, 2019. This stipulation is based upon the mutual convenience of all parties due to
22   unexpected personal issues for a witness and for counsel.
23          RESPECTFULLY SUBMITTED this 11th day of December 2019.
24                                           ARD LAW GROUP PLLC
25
                                             By: s/ Joel B. Ard
26                                           Joel B. Ard, WSBA # 40104


       STIPULATED MOTION AND ORDER                      1                ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue, Suite 2000
       TO EXTEND DEADLINE FOR                                                   Seattle, WA 98104-3188
       DISCLOSURE OF EXPERT TESTIMONY                                                (206) 464-7744
       NO. 3:19-CV-5106
         Case 3:19-cv-05106-RBL Document 62 Filed 12/11/19 Page 2 of 5



1                                Ard Law Group PLLC
                                 P.O. Box 11633
2                                Bainbridge Island, WA 98110
                                 Phone: (206) 701-9243
3

4
                                 ROBERT W. FERGUSON
5                                Attorney General

6                                NOAH G. PURCELL, WSBA No. 43492
                                 Solicitor General
7
                                  s/ Jeffrey T. Even
8                                JEFFREY T. EVEN, WSBA No. 20367
                                 Deputy Solicitor General
9                                Jeffrey.Even@atg.wa.gov
10                               ZACHARY P. JONES, WSBA No. 44557
11                               R. JULY SIMPSON, WSBA No. 45869
                                 BRENDAN SELBY, WSBA No. 55325
12                               Assistant Attorneys General
                                 Complex Litigation Division
13                               Zach.Jones@atg.wa.gov
                                 July.Simpson@atg.wa.gov
14                               Brendan.Selby@atg.wa.gov
15
                                 DIONNE PADILLA-HUDDLESTON, WSBA No. 38356
16                               Assistant Attorney General
                                 Licensing and Administrative Law Division
17                               dionnep@atg.wa.gov; lalseaef@atg.wa.gov
18                               800 Fifth Avenue, Suite 2000
19                               Seattle, WA 98104-3188

20                               Attorneys for Defendant Teresa Berntsen

21                               s/ Leslie A. Lopez
                                 Leslie A. Lopez, WSBA #46118
22
                                 Deputy Prosecuting Attorney
23                               Clark County Prosecutor’s Office – Civil Division
                                 PO Box 5000
24                               Vancouver WA 98666-5000
                                 Tele: (564) 397-2478
25                               Email: leslie.lopez@clark.wa.gov
26
                                 Attorney for Defendant Chuck Atkins

     STIPULATED MOTION AND ORDER              2              ATTORNEY GENERAL OF WASHINGTON
                                                                  800 Fifth Avenue, Suite 2000
     TO EXTEND DEADLINE FOR                                         Seattle, WA 98104-3188
     DISCLOSURE OF EXPERT TESTIMONY                                      (206) 464-7744
     NO. 3:19-CV-5106
         Case 3:19-cv-05106-RBL Document 62 Filed 12/11/19 Page 3 of 5



1                                s/ Salvatore J. Faggiano
                                 Salvatore J. Faggiano, WSBA #15696
2                                Assistant City Attorney
                                 Office of the City Attorney
3
                                 808 W. Spokane Falls Blvd.
4                                Spokane, WA 99201-3326
                                 Telephone: (509) 625-6818
5                                Fax: (509) 625-6277
                                 Email: sfaggiano@spokanecity.org
6

7                                Attorney for Defendant Craig Meidl

8
                                 PACIFICA LAW GROUP LLP
9
                                 By s/ Gregory J. Wong
10                               Paul J. Lawrence, WSBA No. 13557
11                               Gregory J. Wong, WSBA No. 39329
                                 Nicholas W. Brown, WSBA No. 33586
12                               Kai A. Smith, WSBA No. 54749

13                               Attorneys for Intervenor-Defendant
                                 Safe Schools Safe Communities
14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER              3             ATTORNEY GENERAL OF WASHINGTON
                                                                 800 Fifth Avenue, Suite 2000
     TO EXTEND DEADLINE FOR                                        Seattle, WA 98104-3188
     DISCLOSURE OF EXPERT TESTIMONY                                     (206) 464-7744
     NO. 3:19-CV-5106
            Case 3:19-cv-05106-RBL Document 62 Filed 12/11/19 Page 4 of 5



1                                              ORDER
2          Based upon the stipulation of the parties, the deadline for all parties to disclose expert

3    testimony is extended from December 11, 2019 to December 18, 2019.

4          DATED: December ____, 2019.

5
                                                           ______________________________
6                                                          The Honorable Ronald B. Leighton
                                                           United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       STIPULATED MOTION AND ORDER                     4               ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue, Suite 2000
       TO EXTEND DEADLINE FOR                                                 Seattle, WA 98104-3188
       DISCLOSURE OF EXPERT TESTIMONY                                              (206) 464-7744
       NO. 3:19-CV-5106
             Case 3:19-cv-05106-RBL Document 62 Filed 12/11/19 Page 5 of 5



1                                    CERTIFICATE OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be electronically

3    filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

4    of such filing to the following:

5    Matthew C. Albrecht                               Nicholas W. Brown
     David K. DeWolf                                   Paul J. Lawrence
6    Albrecht Law PLLC                                 Sarah S Washburn
     421 W. Riverside Ave, Ste. 614                    Gregory J. Wong
7    Spokane, WA 99201                                 Kai A. Smith
     malbrecht@albrectlawfinn.com                      Pacifica Law Group LLP
8    david@albrechtlawfirm.com                         1191 Second Ave. Ste. 2000
                                                       Seattle, WA 98101-3404
9    Salvatore J. Faggiano,                            nicholas.brown@pacificalawgroup.com
     Assistant City Attorney                           paul.lawrence@pacificalawgroup.com
10   Office of the City Attorney                       sarah.washburn@pacificalawgroup.com
     808 W. Spokane Falls Blvd.                        greg.wong@pacificalawgroup.com
11   Spokane, WA 99201-3326                            kai.smith@pacificalawgroup.com
     sfaggiano@spokanecity.org                         Attorneys for Intervenor Defendant,
12   Attorney for Defendant Meidl,                     Safe Schools Safe Communities
     City of Spokane                                   (Campaign)
13
     Leslie Lopez                                      Joel B. Ard
14   Deputy Prosecuting Attorney                       Ard Law Group PLLC
     Clark County Prosecutor’s Office                  P. O. Box 11633
15   Civil Division                                    Bainbridge Island, WA 98110
     P. O. Box 5000                                    joel@ard.law
16   Vancouver, WA 98666-5000                          Attorneys for Plaintiffs
     leslie.lopez@clark.wa.gov
17   Attorney for Defendant Atkins, Clark County
18          DATED this 11th day of December 2019, at Olympia, Washington.
19                                               s/ Jeffrey T. Even
                                                 JEFFREY T. EVEN
20

21

22

23

24

25

26


       STIPULATED MOTION AND ORDER                     5              ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue, Suite 2000
       TO EXTEND DEADLINE FOR                                                Seattle, WA 98104-3188
       DISCLOSURE OF EXPERT TESTIMONY                                             (206) 464-7744
       NO. 3:19-CV-5106
